DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
On August 8, 2022, an Amendment was filed in response to the Non-Final Office Action dated June 3, 2022.  In the Amendment, claims 1, 4, 5, 9, 12, and 15-19 were amended, claims 2, 3, 10, 13, 14, and 20 were cancelled, and new claims 21-26 were added.  A Replacement Sheet for FIG. 3 was also submitted.
On August 24, 2022, a Supplemental Amendment was filed replacing in its entirety the Amendment filed on August 8, 2022.  In the Supplemental Amendment, claims 1, 4, 5, 9, 12, and 15-19 were amended, claims 2, 3, 10, 13, 14, and 20 were cancelled, and new claims 21-26 were added.  A Replacement Sheet for FIG. 3 was also submitted.
Claims 1, 4-9, 11, 12, 15-19, and 21-26 are pending, of which claims 1 and 12 are independent claims.

Response to Amendment
In view of the Replacement Sheet of FIG. 3, the objections to the Drawings are now withdrawn.
Applicant’s amendments to the claims have overcome the objections previously set forth.
In view of Applicant’s cancellation of claims 2, 3, 13, 14, and 20 , the rejection of these claims under 35 USC 101 is now withdrawn.



Response to Arguments
In response to the prior art rejections, on page 9 of the Amendment, the arguments refer to paragraphs [0132], [0133], and [0135] of Nesler to conclude that “Nesler does not disclose the building system including “a medical safety benchmark for a virus” but simply a notification based on the condition of the user.  Thus, Nessler does not disclose, teach, or suggest “a medical safety benchmark for a virus,” as recited in amended claim 1.”  The Office respectfully disagrees.
Nesler describes in paragraph [0133] and illustrates in FIG. 3 “[t]he remote service 318 can be configured to implement monitoring and tracking (e.g., via surveillance system data) of occupants and service providers in compliance with health authority (e.g., Center for Disease Control (CDC), … and/or World Health Organization (WHO)) guidelines for social distancing, testing and/or tracing, touchless entry and/or access, handwashing, environmental readiness to implement health, and/or safety compliance.”  Furthermore, Nesler describes in paragraph [0177] “In the indoor environmental quality mode 444, ventilation rates can be reduced when outdoor air pollution (e.g., PM2.5) exceeds public health safety limits. Ventilation can be controlled based on CO2 levels, occupancy counts, and/or scheduled occupancy. The system can decrease CO2 setpoint or increase minimum ventilation rates during occupied hours.”  Nesler describes in paragraph [0187] “Referring now to FIG. 6, a block diagram of a building space 600 operating in an disinfectant light sterilization mode 428 is shown, according to an exemplary embodiment. In some embodiments, the disinfectant disinfection can be applied for high traffic areas of a building. Disinfectant light kills a contagion 604, e.g., bacteria and viruses. The building space 600 can include a disinfectant light source 602 configured to perform light disinfection.” 
In view of the description provided, at least, in these portions of Nesler, the CDC and/or the WHO guidelines and/or the disinfectant light killing a contagion reads on “a medical safety benchmark for a virus”.  Contrary to the contentions made in the Amendment, Nesler is not limited to teaching a notification based on a condition of a user.  The Office notes that the specification of the present application does not offer a special meaning to “a medical safety benchmark”. See paragraph [0018] of the present application, as published.  Thus, broadly construed the CDC and/or the WHO guidelines and/or the disinfectant light killing a contagion described in Nesler reads on “a medical safety benchmark for a virus” as recited in amended independent claim 1.  Therefore, the argument is not deemed persuasive.
The last paragraph of page 9, which continues on page 10 of the Amendment, the arguments refer to paragraphs [0108], [0135], and [0136] to conclude “Thus, Nesler does not disclose, teach, or suggest “a controller receiving the one or more properties and the medical safety benchmark and operating the ventilation system and the indicator in response to the one or more properties and the medical safety benchmark,” as recited in amended claim 1.”  The Office respectfully disagrees.
The description of paragraphs [0133], [0177], and [0187] provided above are incorporated herein.  As shown in FIG. 1 and described in paragraph [0086] of Nesler, the airside system 130 including a separate VAV unit 116 for each zone of building 10 reads on “a ventilation system”.  Each sensor in each of the building zones described in paragraph [0088] of Nesler reads on “a sensor…for each of the one or more rooms”.  The temperature, humidity, light, and/or occupancy reads on “one or more properties”.  Further, Nesler describes in paragraph [0108] that “The building manager 306 includes a building system controller 322 through which the remote service 318 and/or the operational service 316 interact with the existing building systems 324 and/or the retrofit building systems 326.”  Nesler describes in paragraph [0128] “[t]he operational service 316 can be configured to control of ventilation air to meet indoor air quality targets (e.g., carbon dioxide (CO2), total volatile organic compound (TVOC), particle matter (PM2.5), etc.) or through people counting and a targeted CFM per person.” Nesler also describes in paragraph [0151] “[t]he demand controlled ventilation mode 416 can operate to facilitate demand based ventilation where the building is ventilated based on sensor measurements, e.g., occupancy levels, CO2 levels, etc.” and describes in paragraph [0180] “[t]he humidity cleanse mode 450 can be configured to increase the humidity of a building and/or a building space to a particular level to decrease a likelihood of a spread of an infectious disease within the building and/or building space. When the operational service 316 selects the humidity cleanse mode 450, the building system controller 322 can operate a dehumidifier to increase humidity to a particular level.”  As a result of the description provided in Nesler, the Office construes the building system controller of the building manager 306 receiving occupancy counts from the occupancy sensor to activate the disinfectant light source to disinfect reads on “a controller receiving the one or more properties”.  As shown in FIG. 3 and described in paragraph [0133] of Nesler, the building system controller has access to the remote service, which implements and tracks compliance with CDC and/or who guidelines, and disinfects based on the risk and type of the contagion in compliance with the CDC and/or WHO guidelines or the public health limits reading on “and the medical safety benchmark”.  Therefore, Nesler teaches the amended feature “a controller receiving the one or more properties and the medical safety benchmark”, as recited in independent claim 1.
In addition to the above referred portions of Nesler, the reference describes in paragraph [0134] “Modes 408-452 can be control modes for normal and/or emergency operations”, and in paragraph [0135] describes “[t]he operational service 316 includes a mode selector 406 configured to select a mode from the modes 408-452 based on … an emergency notification 402 received from the emergency notification system 304... The emergency notification 402 can be …an indication that a user has tested positive for a disease in a building … and/or any other emergency notification.”  In paragraph [0162], Nesler describes “[t]he sickness pandemic mode 430 (e.g., a mode for mitigating disease infection in a building) can be entered by the operational service 316 in response to an infectious disease spreading. The sickness pandemic mode 430 can operate to reduce infection in a building by flushing air, operating at a temperature and/or humidity where it is less likely that the disease will spread, using light disinfection, etc.” Nesler also describes in paragraph [0236] “[i]n the dormitory 1900, the operational service 316 can be configured to control bathroom exhaust fans to negatively pressurize each room relative to a corridor of the dormitory 1900. The operational service 316 can operate to negatively pressurize the dormitory rooms in response to the dormitory 1900 being repurposed as a location to house sick persons and/or in response to detecting a dormitory resident that is sick.”  In paragraph [0237], Nesler describes “Referring now to FIGS. 20A-20K, user interfaces 2000-2080 managed by the building manager 306 for selecting an operating mode for the building manager 306 are shown, according to an exemplary embodiment.” As a result of the description provided in Nesler, the Office construes the controlling of the flushing air at a temperature and/or humidity and the control of the exhaust fans of the airside system based on the disease detected or resident that is sick in compliance with the CDC and/or the WHO guidelines or the public health limits reads on “the controller …operating the ventilation system…in response to the one or more properties and the medical safety benchmark”. The user interfaces managed by the building manager including the building system controller reads on “wherein the controller operating…the indicator”. Therefore, Nesler teaches the additional features “operating the ventilation system and the indicator in response to the one or more properties and the medical safety benchmark”, as recited in independent claim 1.  In view of the foregoing, the arguments are not deemed persuasive.
The Amendment also submits on page 10 that “the operational service 316 selects the mode of the building system rather than the controller of the building management system as in claim 1”.  The Office respectfully notes that independent claim 1, as amended, does not recite “a controller selecting a mode of the building system”.  Rather, amended independent claim 1 recites “a controller receiving the one or more properties and the medical safety benchmark and operating the ventilation system and the indicator in response to the one or more properties and the medical safety benchmark”.  Prior to the amendment, the Office addressed the amended features in the Non-Final Office Action in accord with the actual recitations being presented in the claim.  The rejection presented hereinbelow addresses the recitations as amended.  Nesler clearly explains that “The building manager 306 includes a building system controller 322 through which the remote service 318 and/or the operational service 316 interact with the existing building systems 324 and/or the retrofit building systems 326”. (emphasis added) Paragraph [0108]  As explained in paragraphs [0180]-[0197], Nesler clearly explains that the controller 322 controls the operation of the airside system based on the disease detected to be in compliance with the CDC and/or the WHO guidelines or the public health limits; thus, teaching the features of the controller of amended independent claim 1.  In view of the foregoing, the argument is not deemed persuasive.
With regards to the amended feature an indicator “installed at the one or more rooms”, the argument presented at the top of page 9 of the Amendment regarding this feature is moot in view of the newly cited reference being presented.
At the bottom of page 10, the Amendment generally refers to the cited art of Allen as not curing the deficiencies of Nesler with respect to independent claim 1.  Because Allen was not presented to address the limitations of independent claim 1, the statement is not deemed persuasive.
In view of the foregoing, the prior art rejections to independent claim 1 and related dependent claims are maintained.  For similar reasons, the prior art rejections to independent claim 12 and related dependent claims are maintained.

Claim Objections
The following claims are objected to for lack of antecedent support or for redundancies.  The Examiner recommends the following changes:
Claim 12, line 7, insert “and” before “observable”.
Claim 21, line 3, insert “and” after “the sensor;”.
Claim 22, line 2, insert “the one or more” after “the number of”.
Claim 24, line 2, replace “the one or more users” with “users”.
Claim 24, line 4, insert “and” after “sensor;”.
Claim 24, line 6, replace “one or more users” with “users”.
Claim 25, line 3, replace “the one or more users” with “the users”.
Claim 25, line 4, insert “and” after “rooms;”.
Appropriate correction is respectfully requested.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 21, this claim recites, “...determine a number of the one or more users to occupy or occupying the one or more rooms based on the monitoring…”.  
Under its broadest reasonable interpretation, if a claim limitation covers performance that can be executed in the human mind, but for the recitation of generic electronic devices or generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Under their broadest reasonable interpretation and based on the description provided in the Specification, as published, such as paragraph [0018] describing the determining of the number of the one or more users.  As described, the determining could be performed as a mental process that can be performed through observation, evaluation and judgement. A person could visually monitor one or more rooms to determine the number of users to occupy or occupying the one or more rooms.  In view of the description provided, at least, in these paragraphs, a person may perform, through observation, evaluation and judgement, the determine function as recited.
Accordingly, the claim recites an abstract idea.
The judicial exceptions is not integrated into a practical application.  Claim 21 further recites “the sensor…the controller is configured to operate the ventilation system in response to the number of the one or more users to occupy or occupying the one or more rooms”.  Further, claim 21 incorporates the recitations of independent claim 1, which recites the additional features of, “one or more rooms; a ventilation system exchanging air with the one or more rooms; a sensor monitoring one or more properties for each of the one or more rooms; an indicator installed at the one or more rooms and observable by one or more users of the one or more rooms; a medical safety benchmark for a virus; and a controller receiving the one or more properties and the medical safety benchmark and operating the ventilation system and the indicator in response to the one or more properties and the medical safety benchmark”.  
Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. 2019 PEG at 53.
Although independent claim 1 and claim 21 nominally requires the controller to operate the ventilation system and the indicator in response to the one or more properties and the medical safety benchmark and operate the ventilation system in response to the determined number of the one or more users to occupy or occupying the one or more rooms, the controller implementation of a mental process is not sufficient to take the invention out of the realm of abstract ideas. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 US at 223 (“Stating an abstract idea while adding the words ‘apply it with a computer’ is insufficient to confer eligibility”.)  
Also, the recitations to be performed by a ventilation system, a sensor, a medical safety benchmark, and an indicator of the building management system of claim 1 implementing a mental process of claim 21 are not sufficient to take the invention out of the realm of abstract ideas. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 US at 223.  Simply implementing the abstract idea on a generic ventilation system and a generic controller using a sensor, an indicator, and a medical safety benchmark as tools to perform the abstract idea cannot integrate the judicial exception into a practical application.  Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application. (In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.)
In view of the foregoing, the additional limitations of claims 1 and 21 are not sufficient to demonstrate integration of a judicial exception into a practical application.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The recitations to be performed by a ventilation system, a sensor, a medical safety benchmark, and an indicator of the building management system of claim 1 implementing a mental process of claim 21 are not sufficient to take the invention out of the realm of abstract ideas. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 US at 223.  Simply implementing the abstract idea on a generic ventilation system and a generic controller using a sensor, an indicator, and a medical safety benchmark as tools to perform the abstract idea does not amount to significantly more.  Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application. (In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.)
No additional details are provided in claims 1 and 21 about the ventilation system and the controller other than being generic processing circuitries to perform the abstract idea. See Elec. Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016) (“Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information.”)
In view of the foregoing, in accord with MPEP 2106.05(d), simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not qualify the claim as reciting “significantly more”. Therefore, the additional claimed features do not amount to significantly more and the claim is not patent eligible.
Regarding claim 24, this claim recites, “...determine a number of the one or more users to occupy or occupying each of the plurality of rooms based on the monitoring …”.  
Under its broadest reasonable interpretation, if a claim limitation covers performance that can be executed in the human mind, but for the recitation of generic electronic devices or generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Under their broadest reasonable interpretation and based on the description provided in the Specification, as published, such as paragraph [0018] describing the determining of the number of the one or more users.  As described, the determining could be performed as a mental process that can be performed through observation, evaluation and judgement. A person could visually monitor one or more rooms to determine the number of users to occupy or occupying the one or more rooms.  In view of the description provided, at least, in these paragraphs, a person may perform, through observation, evaluation and judgement, the determine function as recited.
Accordingly, the claim recites an abstract idea.
The judicial exceptions is not integrated into a practical application.  Claim 24 further recites “the non-contact sensor…the controller is configured to operate the ventilation system in response to the number of the one or more users to occupy or occupying each of the plurality of rooms”.  In addition, claim 24 incorporates the recitations of independent claim 12, which recites the additional features of, “a plurality of rooms; a ventilation system exchanging air individually with each of the plurality of rooms; a medical safety benchmark for a virus; a non-contact sensor for each of the plurality of rooms monitoring one or more properties; a non-contact indicator for each of the plurality of rooms observable by a plurality of users of the plurality of rooms; and a controller receiving the one or more properties from the non-contact sensor and having access to the medical safety benchmark; wherein the controller operates the ventilation system and the non-contact indicator in response to the one or more properties and the medical safety benchmark”.  
Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. 2019 PEG at 53.
Although the claims nominally require the controller to operate the ventilation system and the indicator in response to the one or more properties, the medical safety benchmark, the non-contact sensor, the non-contact indicator, and the controller to generally operate the ventilation system in response to the determined number of the one or more users to occupy or occupying the rooms, the controller implementation of a mental process is not sufficient to take the invention out of the realm of abstract ideas. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 US at 223 (“Stating an abstract idea while adding the words ‘apply it with a computer’ is insufficient to confer eligibility”.)  Simply implementing the abstract idea on a generic ventilation system and a generic controller using a non-contact sensor, a non-contact indicator, and a medical safety benchmark as tools to perform the abstract idea cannot integrate the judicial exception into a practical application.  
In view of the foregoing, the additional limitations of claims 12 and 24 are not sufficient to demonstrate integration of a judicial exception into a practical application.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Although the claims nominally require the controller to operate the ventilation system and the non-contact indicator in response to the one or more properties and the medical safety benchmark and operate the ventilation system in response to the determined number of the one or more users to occupy or occupying the one or more rooms, the controller implementation of a mental process is not sufficient to take the invention out of the realm of abstract ideas. 
Further, the recitations to be performed by a ventilation system, a non-contact sensor, and a non-contact indicator of the building management system of independent claim 12 implementing a mental process of claim 24 are not sufficient to take the invention out of the realm of abstract ideas. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 US at 223.  Simply implementing the abstract idea on a generic ventilation system and a generic controller using a sensor, an indicator, and a medical safety benchmark as tools to perform the abstract idea does not amount to significantly more.  Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application. (In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.)
No additional details are provided in claims 1 and 21 about the ventilation system and the controller other than being generic processing circuitries to perform the abstract idea. See Elec. Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016) (“Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information.”)
In view of the foregoing, in accord with MPEP 2106.05(d), simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not qualify the claim as reciting “significantly more”. Therefore, the additional claimed features do not amount to significantly more and the claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12, 15, 16, 17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nesler et al. (US Patent Publication No. 2021/0356153 A1) (“Nesler”).  
Regarding independent claim 12, Nesler teaches:
A pandemic safe room system, comprising:  Nesler: Paragraph [0108] (“The building manager 306 can be configured to operate the existing building systems 324 and/or the retrofit building systems 326 to implement flexible facility operation of a building.”) Nesler: Paragraph [0109] (“The existing building systems 324 and/or the retrofit building systems 326 can be any building system of a building. For example, the building systems could be HVAC (e.g. air handlers, chillers, boilers, sensors, thermostats, dampers, etc.) filtration systems, disinfectant light systems for killing viruses or bacteria,…”) [The building manager reads on “a pandemic safe room system”.]
a plurality of rooms; Nesler: Paragraph [0086] and FIG. 1 (“VAV units 116 can include dampers or other flow control elements that can be operated to control an amount of the supply airflow provided to individual zones of building 10.”) Nesler: Paragraph [0112] (“In some embodiments, the building manager 306 can be implemented for public or private healthcare facilities, universities (e.g., classrooms, laboratories, dormitories, etc.), ...”) [The zones, classrooms, laboratories, or dormitories read on “a plurality of rooms”.]
a ventilation system exchanging air individually with each of the plurality of rooms; Nesler: Paragraph [0086] and FIG. 1 (“Airside system 130 can deliver the airflow supplied by AHU 106 (i.e., the supply airflow) to building 10 via air supply ducts 112 and can provide return air from building 10 to AHU 106 via air return ducts 114. In some embodiments, airside system 130 includes multiple variable air volume (VAV) units 116. For example, airside system 130 is shown to include a separate VAV unit 116 on each floor or zone of building 10. VAV units 116 can include dampers or other flow control elements that can be operated to control an amount of the supply airflow provided to individual zones of building 10. In other embodiments, airside system 130 delivers the supply airflow into one or more zones of building 10 (e.g., via supply ducts 112) without using intermediate VAV units 116 or other flow control elements. AHU 106 can include various sensors (e.g., temperature sensors, pressure sensors, etc.) configured to measure attributes of the supply airflow. AHU 106 can receive input from sensors located within AHU 106 and/or within the building zone and can adjust the flow rate, temperature, or other attributes of the supply airflow through AHU 106 to achieve setpoint conditions for the building zone.”) [As shown in FIG. 1, the airside system 130 including a separate VAV unit 116 for each zone of building 10 reads on “a ventilation system”.]
a medical safety benchmark for a virus; Nesler: Paragraph [0133] and FIG. 3 (“The remote service 318 can be configured to implement monitoring and tracking (e.g., via surveillance system data) of occupants and service providers in compliance with health authority (e.g., Center for Disease Control (CDC), … and/or World Health Organization (WHO)) guidelines for social distancing, testing and/or tracing, touchless entry and/or access, handwashing, environmental readiness to implement health, and/or safety compliance.”) Nesler: Paragraph [0177] (“In the indoor environmental quality mode 444, ventilation rates can be reduced when outdoor air pollution (e.g., PM2.5) exceeds public health safety limits. Ventilation can be controlled based on CO2 levels, occupancy counts, and/or scheduled occupancy. The system can decrease CO2 setpoint or increase minimum ventilation rates during occupied hours.”) Nesler: Paragraph [0187] (“Referring now to FIG. 6, a block diagram of a building space 600 operating in an disinfectant light sterilization mode 428 is shown, according to an exemplary embodiment. In some embodiments, the disinfectant disinfection can be applied for high traffic areas of a building. Disinfectant light kills a contagion 604, e.g., bacteria and viruses. The building space 600 can include a disinfectant light source 602 configured to perform light disinfection.”) [The CDC and/or the WHO guidelines and/or the disinfectant light killing a contagion reads on “a medical safety benchmark for a virus”.]
a non-contact sensor for each of the plurality of rooms monitoring one or more properties; Nesler: Paragraph [0086] and FIG. 1 [As described above.] Nesler: Paragraph [0088] (“For example, HVAC subsystem 240 can include a chiller, a boiler, any number of air handling units, economizers, field controllers, supervisory controllers, actuators, temperature sensors, and other devices for controlling the temperature, humidity, airflow, or other variable conditions within building 10. Lighting subsystem 242 can include any number of light fixtures, ballasts, lighting sensors, dimmers, or other devices configured to controllably adjust the amount of light provided to a building space. Security subsystem 238 can include occupancy sensors,…”) Nesler: Paragraph [0169] (“Several sensors of the various zones…”) [Each sensor in each of the building zones reads on “a non-contact sensor for each of the plurality of rooms”.  The temperature, humidity, light, and/or occupancy reads on “one or more properties”.]
a non-contact indicator for each of the plurality of rooms observable by a plurality of users of the plurality of rooms; and Nesler: Paragraph [0238] (“In some embodiments, the user interfaces 2000-2014 can provide performance reports. For example, each space can be attached to a performance dashboard that includes a temperature that can be green when the temperature is within ASHRAE comfort zone (ASHRAE 55) or yellow when the temperature is outside the comfort zone. The RH can be displayed in the performance dashboard along with a green indicator when the RH is between 40% and 60% and yellow when the RH is outside the range. The CO2 measurements can be displayed in the performance dashboard along with a green indicator when the CO2 is below a CO2 setpoint, a yellow indicator when the CO2 is above the setpoint, and a red indicator when the CO2 is at least a particular amount above the setpoint.”) [The performance dashboard indicators indicating a plurality of rooms reads on “a non-contact indicator for each of the plurality of rooms”. Each space attached to a performance dashboard including temperature and CO2 measurements reads on “a non-contact indicator for each of the plurality of rooms”.]
a controller receiving the one or more properties from the non-contact sensor and having access to the medical safety benchmark; Nesler: Paragraphs [0086], [0088], [0133], [0177], and [0187] and FIG. 3 [As described above.] Nesler: Paragraph [0108] (“The building manager 306 includes a building system controller 322 through which the remote service 318 and/or the operational service 316 interact with the existing building systems 324 and/or the retrofit building systems 326.”) Nesler: Paragraph [0128] (“The operational service 316 can be configured to control of ventilation air to meet indoor air quality targets (e.g., carbon dioxide (CO2), total volatile organic compound (TVOC), particle matter (PM2.5), etc.) or through people counting and a targeted CFM per person.”) Nesler: Paragraph [0151] (“The demand controlled ventilation mode 416 can operate to facilitate demand based ventilation where the building is ventilated based on sensor measurements, e.g., occupancy levels, CO2 levels, etc.”) Nesler: Paragraph [0180] (“The humidity cleanse mode 450 can be configured to increase the humidity of a building and/or a building space to a particular level to decrease a likelihood of a spread of an infectious disease within the building and/or building space. When the operational service 316 selects the humidity cleanse mode 450, the building system controller 322 can operate a dehumidifier to increase humidity to a particular level.”) Nesler: Paragraph [0188] (“The frequency and duration of the disinfection cycle could be adjusted based on the perceived risk and type of the contagion 604.”) [The building system controller of the building manager 306 receiving occupancy counts from the occupancy sensor to activate the disinfectant light source to disinfect reads on “a controller receiving the one or more properties from the non-contact sensor”.  As shown in FIG. 3 and described in Paragraph [0133], the building system controller has access to the remote service, which implements and tracks compliance with CDC and/or who guidelines, and disinfects based on the risk and type of the contagion in compliance with the CDC and/or WHO guidelines or the public health limits reading on “having access to the medical safety benchmark”.]
wherein the controller operates the ventilation system and the non-contact indicator in response to the one or more properties and the medical safety benchmark. Nesler: Paragraphs [0086], [0133], [0151], [0177], [0180] and [0238] [As described above.] Nesler: Paragraph [0134] (“Modes 408-452 can be control modes for normal and/or emergency operations.”) Nesler: Paragraph [0135] (“The operational service 316 includes a mode selector 406 configured to select a mode from the modes 408-452 based on … an emergency notification 402 received from the emergency notification system 304... The emergency notification 402 can be …an indication that a user has tested positive for a disease in a building … and/or any other emergency notification.”) Nesler: Paragraph [0162] (“The sickness pandemic mode 430 (e.g., a mode for mitigating disease infection in a building) can be entered by the operational service 316 in response to an infectious disease spreading. The sickness pandemic mode 430 can operate to reduce infection in a building by flushing air, operating at a temperature and/or humidity where it is less likely that the disease will spread, using light disinfection, etc.”) Nesler: Paragraph [0236] (“In the dormitory 1900, the operational service 316 can be configured to control bathroom exhaust fans to negatively pressurize each room relative to a corridor of the dormitory 1900. The operational service 316 can operate to negatively pressurize the dormitory rooms in response to the dormitory 1900 being repurposed as a location to house sick persons and/or in response to detecting a dormitory resident that is sick.”)  Nesler: Paragraph [0237] (“Referring now to FIGS. 20A-20K, user interfaces 2000-2080 managed by the building manager 306 for selecting an operating mode for the building manager 306 are shown, according to an exemplary embodiment.”) [The controlling of the flushing air at a temperature and/or humidity and the control of the exhaust fans of the airside system based on the disease detected or resident that is sick in compliance with the CDC and/or the WHO guidelines or the public health limits reads on “the controller operates the ventilation system…in response to the one or more properties and the medical safety benchmark”. The user interfaces managed by the building manager including the building system controller reads on “wherein the controller operates…the non-contact indicator”.]
Regarding claim 15, Nessler teaches all the claimed features of claim 12, from which claim 15 depends. Nesler further teaches: 
The pandemic safe room system according to claim 12, wherein each of the non-contact sensors monitors the one or more properties in each of the plurality of rooms. Nesler: Paragraph [0086], [0088], and [0169] [As described in claim 12.] [The AHU 106 receiving input from sensors located within AHU 106 and/or within the building zone and adjusting the flow rate or temperature based on the sensor input to achieve setpoint conditions for the building zone reads on “each of the non-contact sensors monitors the one or more properties in each of the plurality of rooms”.]
Regarding claim 16, Nessler teaches all the claimed features of claim 12, from which claim 16 depends. Nesler further teaches: 
The pandemic safe room system according to claim 12, wherein the non-contact sensor comprises a temperature sensor, a humidity sensor, a volatile organic compounds sensor, a CO2 sensor, a Bluetooth Low Energy sensor, a voice recognition module, a passive infrared sensor, or a WiFi device or phone app. Nesler: Paragraph [0139] (“… temperature and/or humidity sensors ... Furthermore, in the normal mode 408, ventilation systems of the building can be controlled with demand controlled ventilation … based on CO2 readings … of a CO2 sensor ...”)
Regarding claim 17, Nessler teaches all the claimed features of claim 12, from which claim 17 depends. Nesler further teaches: 
The pandemic safe room system according to claim 12,wherein the non-contact indicator comprises a multi-colored light. Nesler: Paragraph [0238] [As described in claim 12.] [The performance dashboard with yellow, green, and red indicators reads on “a multi-colored light”.]
Regarding claim 19, Nessler teaches all the claimed features of claim 12, from which claim 19 depends. Nesler further teaches: 
The pandemic safe room system according to claim 12, wherein the non-contact sensor comprises one or more of a temperature sensor, a humidity sensor, a volatile organic compound sensor, a CO2 sensor, a Bluetooth Low Energy sensor, a voice recognition module, a passive infrared sensor, or a WiFi device or phone app, Nesler: Paragraph [0139] (“… temperature and/or humidity sensors ... Furthermore, in the normal mode 408, ventilation systems of the building can be controlled with demand controlled ventilation … based on CO2 readings … of a CO2 sensor ...”) and the non-contact indicator comprises a multi-colored light. Nesler: Paragraph [0238] [As described in claim 12.] [The performance dashboard with yellow, green, and red indicators reads on “a multi-colored light”.]
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 6, 7, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nesler in view of Morley et al. (US Patent Publication No. 2019/0196432 A1) (“Morley”).
Regarding independent claim 1, Nesler teaches:
A building management system, comprising: Nesler: Paragraph [0108] (“The building manager 306 can be configured to operate the existing building systems 324 and/or the retrofit building systems 326 to implement flexible facility operation of a building.”) Nesler: Paragraph [0109] (“The existing building systems 324 and/or the retrofit building systems 326 can be any building system of a building. For example, the building systems could be HVAC (e.g. air handlers, chillers, boilers, sensors, thermostats, dampers, etc.) filtration systems, disinfectant light systems for killing viruses or bacteria,…”) 
one or more rooms; Nesler: Paragraph [0086] and FIG. 1 (“VAV units 116 can include dampers or other flow control elements that can be operated to control an amount of the supply airflow provided to individual zones of building 10.”) Nesler: Paragraph [0112] (“In some embodiments, the building manager 306 can be implemented for public or private healthcare facilities, universities (e.g., classrooms, laboratories, dormitories, etc.), ...”) [The zones, classrooms, laboratories, or dormitories read on “one or more rooms”.]
a ventilation system exchanging air with the one or more rooms; Nesler: Paragraph [0086] and FIG. 1 (“Airside system 130 can deliver the airflow supplied by AHU 106 (i.e., the supply airflow) to building 10 via air supply ducts 112 and can provide return air from building 10 to AHU 106 via air return ducts 114. In some embodiments, airside system 130 includes multiple variable air volume (VAV) units 116. For example, airside system 130 is shown to include a separate VAV unit 116 on each floor or zone of building 10. VAV units 116 can include dampers or other flow control elements that can be operated to control an amount of the supply airflow provided to individual zones of building 10. In other embodiments, airside system 130 delivers the supply airflow into one or more zones of building 10 (e.g., via supply ducts 112) without using intermediate VAV units 116 or other flow control elements. AHU 106 can include various sensors (e.g., temperature sensors, pressure sensors, etc.) configured to measure attributes of the supply airflow. AHU 106 can receive input from sensors located within AHU 106 and/or within the building zone and can adjust the flow rate, temperature, or other attributes of the supply airflow through AHU 106 to achieve setpoint conditions for the building zone.”) [As shown in FIG. 1, the airside system 130 including a separate VAV unit 116 for each zone of building 10 reads on “a ventilation system”.]
a sensor monitoring one or more properties for each of the one or more rooms; Nesler: Paragraph [0086] and FIG. 1 [As described above.] Nesler: Paragraph [0088] (“For example, HVAC subsystem 240 can include a chiller, a boiler, any number of air handling units, economizers, field controllers, supervisory controllers, actuators, temperature sensors, and other devices for controlling the temperature, humidity, airflow, or other variable conditions within building 10. Lighting subsystem 242 can include any number of light fixtures, ballasts, lighting sensors, dimmers, or other devices configured to controllably adjust the amount of light provided to a building space. Security subsystem 238 can include occupancy sensors,…”) Nesler: Paragraph [0169] (“Several sensors of the various zones…”) [Each sensor in each of the building zones reads on “a sensor…for each of the one or more rooms”.  The temperature, humidity, light, and/or occupancy reads on “one or more properties”.]
an indicator … observable by one or more users of the one or more rooms; and Nesler: Paragraph [0238] (“In some embodiments, the user interfaces 2000-2014 can provide performance reports. For example, each space can be attached to a performance dashboard that includes a temperature that can be green when the temperature is within ASHRAE comfort zone (ASHRAE 55) or yellow when the temperature is outside the comfort zone. The RH can be displayed in the performance dashboard along with a green indicator when the RH is between 40% and 60% and yellow when the RH is outside the range. The CO2 measurements can be displayed in the performance dashboard along with a green indicator when the CO2 is below a CO2 setpoint, a yellow indicator when the CO2 is above the setpoint, and a red indicator when the CO2 is at least a particular amount above the setpoint.”) [The performance dashboard indicators indicating a plurality of rooms reads on “an indicator”. Each space attached to a performance dashboard including temperature and CO2 measurements reads on “an indicator … observable by one or more users of the one or more rooms”.]
a medical safety benchmark for a virus; Nesler: Paragraph [0133] and FIG. 3 (“The remote service 318 can be configured to implement monitoring and tracking (e.g., via surveillance system data) of occupants and service providers in compliance with health authority (e.g., Center for Disease Control (CDC), … and/or World Health Organization (WHO)) guidelines for social distancing, testing and/or tracing, touchless entry and/or access, handwashing, environmental readiness to implement health, and/or safety compliance.”) Nesler: Paragraph [0177] (“In the indoor environmental quality mode 444, ventilation rates can be reduced when outdoor air pollution (e.g., PM2.5) exceeds public health safety limits. Ventilation can be controlled based on CO2 levels, occupancy counts, and/or scheduled occupancy. The system can decrease CO2 setpoint or increase minimum ventilation rates during occupied hours.”) Nesler: Paragraph [0187] (“Referring now to FIG. 6, a block diagram of a building space 600 operating in an disinfectant light sterilization mode 428 is shown, according to an exemplary embodiment. In some embodiments, the disinfectant disinfection can be applied for high traffic areas of a building. Disinfectant light kills a contagion 604, e.g., bacteria and viruses. The building space 600 can include a disinfectant light source 602 configured to perform light disinfection.”) [The CDC and/or the WHO guidelines and/or the disinfectant light killing a contagion reads on “a medical safety benchmark for a virus”.]
a controller receiving the one or more properties and the medical safety benchmark and Nesler: Paragraphs [0086], [0088], [0133], [0177], and [0187] and FIG. 3 [As described above.] Nesler: Paragraph [0108] (“The building manager 306 includes a building system controller 322 through which the remote service 318 and/or the operational service 316 interact with the existing building systems 324 and/or the retrofit building systems 326.”) Nesler: Paragraph [0128] (“The operational service 316 can be configured to control of ventilation air to meet indoor air quality targets (e.g., carbon dioxide (CO2), total volatile organic compound (TVOC), particle matter (PM2.5), etc.) or through people counting and a targeted CFM per person.”) Nesler: Paragraph [0151] (“The demand controlled ventilation mode 416 can operate to facilitate demand based ventilation where the building is ventilated based on sensor measurements, e.g., occupancy levels, CO2 levels, etc.”) Nesler: Paragraph [0180] (“The humidity cleanse mode 450 can be configured to increase the humidity of a building and/or a building space to a particular level to decrease a likelihood of a spread of an infectious disease within the building and/or building space. When the operational service 316 selects the humidity cleanse mode 450, the building system controller 322 can operate a dehumidifier to increase humidity to a particular level.”) Nesler: Paragraph [0188] (“The frequency and duration of the disinfection cycle could be adjusted based on the perceived risk and type of the contagion 604.”) [The building system controller of the building manager 306 receiving occupancy counts from the occupancy sensor to activate the disinfectant light source to disinfect reads on “a controller receiving the one or more properties”.  As shown in FIG. 3 and described in Paragraph [0133], the building system controller has access to the remote service, which implements and tracks compliance with CDC and/or who guidelines, and disinfects based on the risk and type of the contagion in compliance with the CDC and/or WHO guidelines or the public health limits reading on “and the medical safety benchmark”.] operating the ventilation system and the indicator in response to the one or more properties and the medical safety benchmark. Nesler: Paragraphs [0086], [0133], [0151], [0177], [0180] and [0238] [As described above.] Nesler: Paragraph [0134] (“Modes 408-452 can be control modes for normal and/or emergency operations.”) Nesler: Paragraph [0135] (“The operational service 316 includes a mode selector 406 configured to select a mode from the modes 408-452 based on … an emergency notification 402 received from the emergency notification system 304... The emergency notification 402 can be …an indication that a user has tested positive for a disease in a building … and/or any other emergency notification.”) Nesler: Paragraph [0162] (“The sickness pandemic mode 430 (e.g., a mode for mitigating disease infection in a building) can be entered by the operational service 316 in response to an infectious disease spreading. The sickness pandemic mode 430 can operate to reduce infection in a building by flushing air, operating at a temperature and/or humidity where it is less likely that the disease will spread, using light disinfection, etc.”) Nesler: Paragraph [0236] (“In the dormitory 1900, the operational service 316 can be configured to control bathroom exhaust fans to negatively pressurize each room relative to a corridor of the dormitory 1900. The operational service 316 can operate to negatively pressurize the dormitory rooms in response to the dormitory 1900 being repurposed as a location to house sick persons and/or in response to detecting a dormitory resident that is sick.”)  Nesler: Paragraph [0237] (“Referring now to FIGS. 20A-20K, user interfaces 2000-2080 managed by the building manager 306 for selecting an operating mode for the building manager 306 are shown, according to an exemplary embodiment.”) [The controlling of the flushing air at a temperature and/or humidity and the control of the exhaust fans of the airside system based on the disease detected or resident that is sick in compliance with the CDC and/or the WHO guidelines or the public health limits reads on “the controller …operating the ventilation system…in response to the one or more properties and the medical safety benchmark”. The user interfaces managed by the building manager including the building system controller reads on “wherein the controller operating…the indicator”.]
Nesler does not expressly teach that the user interfaces are installed at the one or more rooms.  However, Morley describes improved systems and methods for automated management of buildings and rooms. These systems and methods provide a common set of components that may be paired together to form a modular room control interface. The particular pairing of components determines the particular set of room monitoring and control functions and user interfaces available in the modular room control interface. Morley teaches:
an indicator installed at the one or more rooms and… Morley: Paragraph [0030] (“Room 2 in this example is an interior office and has a third modular room control interface 124c installed on one wall.”) Morley: Paragraph [0031] (“An exemplary implementation of a modular room control interface according to the disclosed embodiments is shown in FIG. 3 at 300…In general, the base plate 302 provides a basic set of room monitoring and control functions, such as temperature, humidity, and CO2 sensing, while the front plate 304 may provide a different set of room monitoring and control functions. The front plate 304 may also provide one or more user interfaces, such as manual tactile controls, an audio user interface, a wireless user interface, and the like. Several types of displays may also be provided through the front plate 304 according to desired functionality and budget. These two components 302 and 304 may then be paired together to achieve a wide variety of monitoring and control functions and user interfaces.”) [The interface for room monitoring installed in one wall of a room reads on “an indicator installed at the one or more rooms”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Nesler and Morley before them, for the interface of Nesler to be installed at the one or more rooms because the references are in the same field of endeavor as the claimed invention and they are focused on controlling an environment of rooms in a building.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification in order to permit a modular room control interface to be quickly and easily configured to provide almost any desired set of room monitoring and control functions and user interfaces. Morley paragraph [0024]
Regarding claim 4, Nessler and Morley teaches all the claimed features of claim 1, from which claim 4 depends. Nesler further teaches: 
The building management system according to claim 1, wherein the sensor monitors the one or more properties in the one or more rooms. Nesler: Paragraph [0086], [0088], and [0169] [As described in claim 1.] [The AHU 106 receiving input from sensors located within AHU 106 and/or within the building zone and adjusting the flow rate or temperature based on the sensor input to achieve setpoint conditions for the building zone reads on “the sensor monitors the one or more properties in the one or more rooms”.]
Regarding claim 5, Nessler teaches all the claimed features of claim 1, from which claim 5 depends. Nesler further teaches: 
The building management system according to claim 1, wherein the sensor comprises one or more of a temperature sensor, a humidity sensor, a volatile organic compound sensor, a CO2 sensor, a Bluetooth Low Energy sensor, a voice recognition module, a passive infrared sensor, or a WiFi device or phone app. Nesler: Paragraph [0139] (“… temperature and/or humidity sensors ... Furthermore, in the normal mode 408, ventilation systems of the building can be controlled with demand controlled ventilation … based on CO2 readings … of a CO2 sensor ...”)
Regarding claim 6, Nessler teaches all the claimed features of claim 1, from which claim 6 depends. Nesler further teaches: 
The building management system according to claim 1, wherein the sensor is a non-contact sensor. Nesler: Paragraphs [0086], [0088], and [0169] and FIG. 1 [As described in claim 1.] [Each sensor in each building zone reads on “a non-contact sensor”.]
Regarding claim 7, Nessler teaches all the claimed features of claim 1, from which claim 7 depends. Nesler further teaches: 
The building management system according to claim 1, wherein the indicator is a non-contact indicator.  Nesler: Paragraph [0238] [As described in claim 1.] [Each performance dashboard indicator reads on “a non-contact indicator”.]
Regarding claim 8, Nessler teaches all the claimed features of claim 1, from which claim 8 depends. Nesler further teaches: 
The building management system according to claim 1, wherein the indicator comprises a multi-colored light. Nesler: Paragraph [0238] [As described in claim 1.] [The performance dashboard with yellow, green, and red indicators reads on “a multi-colored light”.]
Regarding claim 11, Nessler and Morley teaches all the claimed features of claim 1, from which claim 11 depends. Nesler further teaches: 
The building management system according to claim 1, further comprising a plurality of the one or more rooms, the controller operating the ventilation system individually for each of the plurality of the one or more rooms. Nesler: Paragraph [0086] and FIG. 1 and Paragraph [0112] [As described in claim 12.] [The zones, classrooms, laboratories, or dormitories read on “a plurality of the one or more rooms”.  The controlling of the fans by the building system controller reads on “the controller”.  As shown in FIG. 1, the airside system 130 including a separate VAV unit 116 for each zone of building 10 reads on “operating the ventilation system individually for each of the plurality of the one or more rooms”.]

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nesler and Morley in view of Allen et al. (US Patent Publication No. 2019/0209806 A1) (“Allen”).
Regarding claim 9, Nesler and Morley teach all the claimed features of claim 1, from which claim 9 depends. Nesler and Morley do not expressly teach “a calendar database scheduling appointments of the one or more users for the one or more rooms, the controller further operating the ventilation system in response to the calendar database”.  However, Allen describes habitable environments, for instance homes, hotel or motels, offices and hospitals, and particularly to techniques for enhancing human habitation in such environments. Allen teaches:
The building management system according to claim 1, further comprising a calendar database for scheduling appointments of the one or more users for the one or more rooms, the controller further operating the ventilation system in response to the calendar database. Allen: Paragraph [0382] (“By one approach, one or more office scenes may be triggered by certain scheduled events. For example, when the calendar has a meeting scheduled for a conference room, the ventilation can be increased and the temperature decreased shortly before the meeting in order to correct for or anticipate the large amount of people scheduled to be entering the conference room.”) Allen: Abstract (“Environmental characteristics or scenes of habitable environments (e.g., hotel or motel rooms, spas, resorts, cruise boat cabins, offices, hospitals and/or homes, apartments or residences, or other spaces or sub-spaces) are controlled … improving air quality, among others. Controllable characteristics include, for example, … air temperature.”) [The calendar reads on “a calendar database”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Nesler, Morley, and Allen before them, to include a calendar database scheduling appointments of the one or more users for the one or more rooms, the controller further operating the ventilation system in response to the calendar database because the references are in the same field of endeavor as the claimed invention and they are focused on regulating ventilation and control a bacterial or virus environment of a building.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification in order to minimize exposure to environmental factors that tend to have an adverse effect is desirable, as is increasing exposure to environmental factors that tend to have a beneficial effect. The combination would provide an environment that is controlled to facilitate certain activities of a user in the environment by increasing focus, preparing for sleep, directing movement, masking ambient noise, and improving air quality, among others. Allen Abstract and paragraph [0004]

Claims 21, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nesler and Morley in view of McNamara et al. (US Patent Publication No. 2021/0313075 A1) (“McNamara”).
Regarding claim 21, Nesler and Morley teach all the claimed features of claim 1, from which claim 21 depends. Nesler and Morley do not expressly teach “wherein the controller is configured to determine a number of the one or more users to occupy or occupying the one or more rooms based on the monitoring by the sensor; wherein the controller is configured to operate the ventilation system in response to the number of the one or more users to occupy or occupying the one or more rooms”.  However, McNamara describes systems and methods for contagious disease risk management. McNamara teaches:
The building management system of claim 1, wherein the controller is configured to determine a number of the one or more users to occupy or occupying the one or more rooms based on the monitoring by the sensor; McNamara: Paragraph [0010] (“In some embodiments, the instructions cause the one or more processors to determine a number of occupants in each space of spaces of the building based on the occupancy data, determine whether the number of occupants in each space of the spaces is greater than or less than one or more levels, wherein the one or more levels indicate underutilization of a space, normal utilization of a space, or over utilization of a space based on a size of each space of the spaces, and generate a building layout interface that indicates the spaces and whether each space is underutilized, over utilized, or is normally utilization.”) McNamara: Paragraph [0082] (“The sensors 201 are arranged to provide occupant detection ...”)  wherein the controller is configured to operate the ventilation system in response to the number of the one or more users to occupy or occupying the one or more rooms. McNamara: Paragraph [0153] (“The HVAC controller 1116 can identify areas of a building with poor social distancing performance, e.g., high occupant density areas. The HVAC controller 1116 can increase air flow to high occupant density areas … of the building.”) McNamara: Paragraph [0166] (“The social distancing service 1124 can be configured to determine, for a space of the building (e.g., workspaces such as desk spaces, meeting rooms, collaboration areas), whether the number of occupants within the space have exceeded a particular number.”) [The controller increasing air flow in response to identifying high occupant density areas reads on “operates the ventilation system in response to the number of the one or more users to occupy or occupying”. The areas or rooms with high occupant density reads on “the number of the one or more users to occupy or occupying the one or more rooms”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Nesler, Morley, and McNamara before them, for the controller of Nesler to determine a number of the one or more users to occupy or occupying the one or more rooms based on the monitoring by the sensor; wherein the controller is configured to operate the ventilation system in response to the number of the one or more users to occupy or occupying the one or more rooms because the references are in the same field of endeavor as the claimed invention and they are focused on regulating ventilation and control a bacterial or virus environment of a building.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification in order to perform one or more operations to improve compliance with the social distancing policy within the building in response to a determination that the one or more occupants have violated the social distancing policy. McNamara paragraph [0003]
Regarding claim 22, Nesler, Morley, and McNamara teach all the claimed features of claim 21, from which claim 22 depends. Nesler further teaches:
The building management system of claim 21, wherein the controller is configured to initiate the ventilation of the one or more rooms based on the number of users in the one or more rooms and based on a CO2 level of the room. Nesler: Paragraph [0128] (“The operational service 316 can be configured to control of ventilation air to meet indoor air quality targets (e.g., carbon dioxide (CO2), total volatile organic compound (TVOC), particle matter (PM2.5), etc.) or through people counting and a targeted CFM per person.”) Nesler: Paragraph [0140] (“One mode of the modes 408-452 may be an increasing outdoor air mode 410. The increasing outdoor air mode 410 can operate to increase outdoor air circulated in a building.”) Nesler: Paragraph [0148] (“The increasing outdoor air mode 410 can generate an alert that is provided to a user via the user device 302.”) Nesler: Paragraph [0149] (“The operational service 316 can enter the increasing outdoor air mode 410 can be automatically selected by the mode selector 406 in response to the emergency notification 402 indicating a disease pandemic.”) [The controlling of the ventilation air based on the people counting and the CO2 target reads on “initiate the ventilation of the one or more rooms based on the number of users in the one or more rooms and based on a CO2 level of the room”.]
Regarding claim 23, Nesler, Morley, and McNamara teach all the claimed features of claim 21, from which claim 23 depends. Nesler further teaches:
The building management system of claim 21, wherein the controller is configured to operate the ventilation system at a higher speed when the room is vacated. Nesler: Paragraph [0279] (“In step 2628, at 10:00 PM, the facility again increases ventilation to flush the building while unoccupied and disinfectant lighting is set to do its work over night to help treat viral contamination, e.g., the operational service 316 operates according to the flush mode 432 and/or the disinfectant light sterilization mode 428.”)

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nesler in view of Allen.
Regarding claim 18, Nessler teaches all the claimed features of claim 12, from which claim 18 depends. Nessler does not expressly teach “a calendar database scheduling appointments of the one or more users for the plurality of rooms, the controller further operating the ventilation system in response to the calendar database”.  However, Allen describes habitable environments, for instance homes, hotel or motels, offices and hospitals, and particularly to techniques for enhancing human habitation in such environments. Allen teaches:
The pandemic safe room system according to claim 12, further comprising 
a calendar database for scheduling appointments of the one or more users for the plurality of rooms, the controller further operating the ventilation system in response to the calendar database. Allen: Paragraph [0382] (“By one approach, one or more office scenes may be triggered by certain scheduled events. For example, when the calendar has a meeting scheduled for a conference room, the ventilation can be increased and the temperature decreased shortly before the meeting in order to correct for or anticipate the large amount of people scheduled to be entering the conference room.”) Allen: Abstract (“Environmental characteristics or scenes of habitable environments (e.g., hotel or motel rooms, spas, resorts, cruise boat cabins, offices, hospitals and/or homes, apartments or residences, or other spaces or sub-spaces) are controlled … improving air quality, among others. Controllable characteristics include, for example, … air temperature.”) [The calendar reads on “a calendar database”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Nessler and Allen before them, to include a calendar database scheduling appointments of the one or more users for the plurality of rooms, the controller further operating the ventilation system in response to the calendar database because the references are in the same field of endeavor as the claimed invention and they are focused on regulating ventilation and control a bacterial or virus environment of a building.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification in order to minimize exposure to environmental factors that tend to have an adverse effect is desirable, as is increasing exposure to environmental factors that tend to have a beneficial effect. The combination would provide an environment that is controlled to facilitate certain activities of a user in the environment by increasing focus, preparing for sleep, directing movement, masking ambient noise, and improving air quality, among others. Allen Abstract and paragraph [0004]

Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nesler in view of McNamara.
Regarding claim 24, Nessler teaches all the claimed features of claim 12, from which claim 24 depends. Nesler does not expressly teach “wherein the controller is configured to determine a number of the one or more users to occupy or occupying the one or more rooms based on the monitoring by the non-contact sensor; wherein the controller is configured to operate the ventilation system in response to the number of the one or more users to occupy or occupying the one or more rooms”.  However, McNamara describes systems and methods for contagious disease risk management. McNamara teaches:
The pandemic safe room system according to claim 12, wherein 
the controller is configured to determine a number of the one or more users to occupy or occupying each of the plurality of rooms based on the monitoring by the non-contact sensor; McNamara: Paragraph [0010] (“In some embodiments, the instructions cause the one or more processors to determine a number of occupants in each space of spaces of the building based on the occupancy data, determine whether the number of occupants in each space of the spaces is greater than or less than one or more levels, wherein the one or more levels indicate underutilization of a space, normal utilization of a space, or over utilization of a space based on a size of each space of the spaces, and generate a building layout interface that indicates the spaces and whether each space is underutilized, over utilized, or is normally utilization.”) McNamara: Paragraph [0082] (“The sensors 201 are arranged to provide occupant detection ...” ) wherein the controller is configured to operate the ventilation system in response to the number of the one or more users to occupy or occupying each of the plurality of rooms. McNamara: Paragraph [0153] (“The HVAC controller 1116 can identify areas of a building with poor social distancing performance, e.g., high occupant density areas. The HVAC controller 1116 can increase air flow to high occupant density areas … of the building.”) McNamara: Paragraph [0166] (“The social distancing service 1124 can be configured to determine, for a space of the building (e.g., workspaces such as desk spaces, meeting rooms, collaboration areas), whether the number of occupants within the space have exceeded a particular number.”) [The controller increasing air flow in response to identifying high occupant density areas reads on “operates the ventilation system in response to the number of the one or more users to occupy or occupying”. The areas or rooms with high occupant density reads on “the number of the one or more users to occupy or occupying the one or more rooms”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Nesler and McNamara before them, for the controller of Nesler to determine a number of the one or more users to occupy or occupying the one or more rooms based on the monitoring by the non-contact sensor; wherein the controller is configured to operate the ventilation system in response to the number of the one or more users to occupy or occupying the one or more rooms because the references are in the same field of endeavor as the claimed invention and they are focused on regulating ventilation and control a bacterial or virus environment of a building.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification in order to perform one or more operations to improve compliance with the social distancing policy within the building in response to a determination that the one or more occupants have violated the social distancing policy. McNamara paragraph [0003]
Regarding claim 26, Nesler teaches all the claimed features of claim 24, from which claim 26 depends. Nesler further teaches:
The pandemic safe room system according to claim 24, wherein the controller is configured to operate the ventilation system at higher speeds when the one of the plurality of rooms is vacated. Nesler: Paragraph [0279] (“In step 2628, at 10:00 PM, the facility again increases ventilation to flush the building while unoccupied and disinfectant lighting is set to do its work over night to help treat viral contamination, e.g., the operational service 316 operates according to the flush mode 432 and/or the disinfectant light sterilization mode 428.”)

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Nesler and McNamara and further in view of Kurelowech (US Patent Publication No. 2016/0370029 A1) (“Kurelowech”).
Regarding claim 25, Nesler and McNamara teach all the claimed features of claim 24, from which claim 25 depends. Nesler further teaches:
The pandemic safe room system according to claim 24, wherein the controller is configured to initiate the ventilation of one of the plurality of rooms based on the number of the one or more users to occupy or occupying the one of the plurality of rooms and based on a CO2 level of the one of the plurality of rooms;… Nesler: Paragraph [0128] (“The operational service 316 can be configured to control of ventilation air to meet indoor air quality targets (e.g., carbon dioxide (CO2), total volatile organic compound (TVOC), particle matter (PM2.5), etc.) or through people counting and a targeted CFM per person.”) Nesler: Paragraph [0140] (“One mode of the modes 408-452 may be an increasing outdoor air mode 410. The increasing outdoor air mode 410 can operate to increase outdoor air circulated in a building.”) Nesler: Paragraph [0148] (“The increasing outdoor air mode 410 can generate an alert that is provided to a user via the user device 302.”) Nesler: Paragraph [0149] (“The operational service 316 can enter the increasing outdoor air mode 410 can be automatically selected by the mode selector 406 in response to the emergency notification 402 indicating a disease pandemic.”) [The controlling of the ventilation air based on the people counting and the CO2 target reads on “initiate the ventilation of one of the plurality of rooms based on the number of the one or more users to occupy or occupying the one of the plurality of rooms and based on a CO2 level of the one of the plurality of rooms”.]
Nesler and McNamara do not expressly teach “wherein the controller is configured to operate the ventilation system by adjusting supply air and extract fan speeds based on the CO2 level and indoor environment benchmarks”.  However, Kurelowech describes a ventilation system utilizing a control algorithm in the control unit to calculate, at stepped spaced apart increasing room ventilation rates, increasing CO2 concentrations in the air in the room that are below a maximum desired CO2 concentration in a room. Kurelowech teaches:
…wherein the controller is configured to operate the ventilation system by adjusting supply air and extract fan speeds based on the CO2 level and indoor environment benchmarks. Kurelowech: Paragraph [0075] (“…a CO2 sensor in the room to generate signals to the control unit 30 representing the concentration of CO2 in the air in the room. The [ventilation control unit] DVHR also includes a first fan 13 to direct ambient air into the section of duct D5, over the heat exchanger 12, and into the first section of duct D1; a second fan 14 to direct return/exhaust air R2 through the first section of duct D1, through the heat exchanger 12, and through duct section D6 and into the atmosphere. The ventilation control system also includes an algorithm in the control unit 30 to calculate, at stepped spaced apart increasing room ventilation rates corresponding to increases in room occupancy, acceptable CO2 concentrations below a maximum desired CO2 concentration in the room, and to increase or decrease the outside air ventilation rate to achieve the acceptable CO2 concentration.”) [Acceptable CO2 concentration reads on “indoor environment benchmarks”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Nesler, McNamara, and Kurelowech before them, for the controller of Nesler to operate the ventilation system by adjusting supply air and extract fan speeds based on the CO2 level and indoor environment benchmarks because the references are in the same field of endeavor as the claimed invention and they are focused on controlling an environment of rooms in a building.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification in order to an improved system to ventilate a building in the most cost effective, energy efficient manner, and meet the requirements of indoor air quality standards developed by recognized authorities in the industry, specifically, ASHRAE Standard 62.1-2010 and to achieve an acceptable level of CO2. Kurelowech paragraphs [0006] and [0075]
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2015/0330817 A1 to Law et al. describes an environmental monitoring and analyzing device. The device contains a plurality of sensors, a control unit and a display unit. The different types of sensor obtain values of different environmental parameters. The control unit receives the obtained values of the environmental parameters and compares the obtained values against predetermined standards and criteria which define parameter ranges of the different environmental parameters. A display unit displays a real-time air quality report comprising a user-friendly interpretation of the obtained values and recommendations in response to the obtained values. The cause and consequence on the changed of level of different environmental parameters at different time duration is analyzed.

Applicant's amendments to the claims and new claims necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA M. CHOI/Patent Examiner, Art Unit 2117